Case 1:20-cv-00299-WES-LDA Document 12 Filed 03/01/21 Page 1 of 8 PageID #: 425



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 DAVID W. HAZARD,                    )
                                     )
           Plaintiff,                )
                                     )      C.A. No. 20-299 WES
      v.                             )
                                     )
 STATE OF RHODE ISLAND               )
                                     )
           Defendant.                )
 ___________________________________)

                           MEMORANDUM AND ORDER
       Before the Court is David W. Hazard’s Petition filed under 28

 U.S.C § 2254 for a Writ of Habeas Corpus by a Person in State

 Custody (“Pet.”), ECF No. 1.          The State of Rhode Island (“the

 State”) has filed a Motion to Dismiss, ECF No. 6.          For the reasons

 set forth below, the Motion is GRANTED and the Petition is DENIED

 and DISMISSED.

 I.    Background

       Hazard is currently serving a fifteen-year sentence imposed

 by the Rhode Island Superior Court after he was found in violation

 of his probation in 2014.         The following is a summary of the

 criminal proceedings that led to Hazard’s current incarceration.

        On March 25, 2008, the State of Rhode Island filed a criminal

 information     that    charged     Hazard    with    three    counts     of

 manufacturing, delivering, or possessing a controlled substance in

 violation of Rhode Island General Laws § 21-28-4.01-(a)(4)(i).

 See Docket W2-2008-0144A at 1, 3, ECF No. 6-1.         On April 17, 2008,
Case 1:20-cv-00299-WES-LDA Document 12 Filed 03/01/21 Page 2 of 8 PageID #: 426



 Hazard entered a plea of nolo contendere to each of these three

 counts.     Id. at 1-2.    Hazard was sentenced to twenty years with

 four years to serve and sixteen years suspended with probation.

 Id. at 2-3.

         On or about November 23, 2013, the Warwick Police Department

 arrested Hazard and charged him with first-degree sexual assault,

 second-degree     sexual   assault,    breaking   and   entering,    simple

 assault, and larceny.      See Docket 32-2013-11088 at 1-2, ECF No. 6-

 2.      On April 8, 2014, a grand jury indicted Hazard on one count

 of first-degree sexual assault and one count of second-degree

 sexual assault.     See Docket K1-2014-0229A at 1-2, ECF No. 6-3.         On

 July 23, 2014, the Superior Court found that Hazard had violated

 his probation and ordered him to serve fifteen years of the

 suspended sentence he received in 2008.         See Docket W2-2008-0144A

 at 2-4; Pet. at 2.     In March 2016, the State dismissed the charges

 for which Hazard was indicted in April 2014.          See Docket K1-2014-

 0229A at 1.

         After the 2013 case was dismissed, Hazard filed a motion to

 quash and terminate imprisonment pursuant to Rhode Island General

 Laws § 12-19-18(b), which the Superior Court denied on July 22,

 2016.    See Docket W2-2008-0144A at 9.      Hazard later filed a motion

 for reconsideration that was also denied.         See id. at 10.

         In March 2018, Hazard filed a petition for writ of certiorari

 appealing the Superior Court’s orders denying his motions to

                                       2
Case 1:20-cv-00299-WES-LDA Document 12 Filed 03/01/21 Page 3 of 8 PageID #: 427



 terminate imprisonment pursuant to Rhode Island General Laws § 12-

 19-18(b).     See Administrative Record (“Admin. Record”) Exs. 1, 2,

 ECF Nos. 7-1, 7-2.         The Rhode Island Supreme Court denied his

 petition on February 11, 2019.        See Admin. Record Ex. 5, ECF No.

 7-5.

        Hazard filed the instant Petition on July 8, 2020, advancing

 three claims. Hazard claims that: first, the State of Rhode Island

 violated his right to due process and equal protection of the laws

 under   the   Fourteenth    Amendment,   Pet.   6-8;   second,    the   State

 violated his Eighth Amendment right to be free from cruel and

 unusual punishment by denying his motion to quash and terminate

 imprisonment because he allegedly qualified for release pursuant

 to Rhode Island General Laws § 12-19-18(b)(1) and (5), Pet. 8-13;

 and third, he was deprived of his Sixth Amendment right to counsel

 during his probation violation proceedings, id. at 13-14.

        The State moves to dismiss Hazard’s Petition, claiming that

 he failed to exhaust his state court remedies and failed to state

 a claim upon which the court may grant habeas relief.            See Mot. to

 Dismiss 4, 7.

 II.    Discussion

        Federal courts will “entertain . . . application[s] for a

 writ of habeas corpus” for petitioners alleging that they are being

 held “in custody pursuant to the judgment of a State court . . .

 in violation of the Constitution . . . of the United States.”             28

                                      3
Case 1:20-cv-00299-WES-LDA Document 12 Filed 03/01/21 Page 4 of 8 PageID #: 428



 U.S.C. § 2254(a).     But an application for a writ of habeas corpus

 can only be granted if “the applicant has exhausted the remedies

 available in the courts of the State.”         Id. § 2254(b)(1)(A).      The

 Supreme Court “originally imposed” the exhaustion requirement to

 “infuse into our habeas jurisprudence the interests of comity and

 federalism.”     Clements v. Maloney, 485 F.3d 158, 162 (1st Cir.

 2007) (citing Rose v. Lundy, 455 U.S. 509, 518-19 (1982)).            “[I]t

 would be unseemly in our dual system of government for a federal

 district court to upset a state court conviction without [giving]

 an opportunity to the state courts to correct a constitutional

 violation.”     Lundy, 455 U.S. at 518 (citations and quotations

 omitted).

       To properly “exhaust a claim,” a petitioner “must ‘present

 the federal claim fairly and recognizably’ to the state courts,

 meaning that he ‘must show that he tendered his federal claim in

 such a way as to make it probable that a reasonable jurist would

 have been alerted to the existence of the federal question.’”

 Clements, 485 F.3d at 162 (quoting Casella v. Clemons, 207 F.3d

 18, 20 (1st Cir. 2000)).         Simply put, the petitioner’s “legal

 theory [articulated] in the state and federal courts must be the

 same.”   Id. (quoting Gagne v. Fair, 835 F.2d 6, 7 (1st Cir. 1987)).

       First, with respect to Hazard’s claim that the State violated

 his right to due process under the Fourteenth Amendment, he did

 not present that claim “fairly and recognizably . . . to make it

                                      4
Case 1:20-cv-00299-WES-LDA Document 12 Filed 03/01/21 Page 5 of 8 PageID #: 429



 probable that a reasonable jurist would have been alerted to the

 existence of the federal question.”                Id. (quoting Casella, 207

 F.3d at 20).        “[A] reasonable jurist” is “alerted to the existence

 of   a    federal    question”   by    “specific    constitutional       language,

 constitutional         citation,       appropriate       federal        precedent,

 substantive     constitutional        analogy,   argument   with       no   masking

 state-law character, and the like[.]”                Adelson v. DiPaola, 131

 F.3d 259, 263 (1st Cir. 1997) (citations and quotations omitted).

 Hazard’s claim contains no such signals.

          In Adelson, the First Circuit affirmed the district court’s

 decision that the petitioner’s claims were unexhausted.                     Id. at

 264.     In determining that the use of phrases like “proof beyond a

 reasonable      doubt”    was    not    enough     to   “ground    a     claim   of

 exhaustion[,]” the First Circuit held that “mere incantantion[s]

 of     constitutional      buzzwords,     unaccompanied     by     any      federal

 constitutional analysis, [do] not suffice to carry the burden of

 demonstrating fair presentment of a federal claim.”                    Id. at 263.

 Similarly here, in the form provided to him for his Petition for

 Writ of Certiorari, Hazard merely wrote the phrase “due process”

 along with “6th and 14th” into the blank space in the line, “This

 petition is presented pursuant to Section [blank] of the Rhode

 Island Constitution.”           Admin. Record Ex. 1, at 1, ECF No. 7-1.

 Beyond these phrases, he made no reference to the federal law,

 other than to two Supreme Court cases that do not mention the

                                          5
Case 1:20-cv-00299-WES-LDA Document 12 Filed 03/01/21 Page 6 of 8 PageID #: 430



 doctrine of due process.             See id. at 17 (citing Griffith v.

 Kentucky, 479 U.S. 314 (1987); Medtronic, Inc. v. Mirowski Family

 Ventures, LLC, 571 U.S. 191 (2014)).              His arguments that the

 Superior Court erred in denying his § 12-19-18 motion to quash and

 terminate and in finding that he violated his probation rely only

 on state law cases, none of which address constitutional claims.

 See generally id.; Admin. Record Exs. 2, 3, and 4, ECF Nos. 7-2,

 7-3, and 7-4.     “[A] habeas petitioner bears a heavy burden to show

 that he fairly and recognizably presented to the state courts the

 factual and legal bases of [his] federal claim[s,]” and Hazard has

 not met his burden here.         Adelson, 131 F.3d at 263 (citations

 omitted).      He has failed to exhaust his Fourteenth Amendment due

 process claim.

       Hazard    also   failed   to    exhaust   his   Eighth   Amendment   and

 Fourteenth Amendment equal protection claims because he did not

 raise either of them in the state court.              See generally Admin.

 Record Exs. 1, 2, and 4.        Hazard asked for “relief and leniency”

 as to his fifteen-year sentence and stated that his sentence was

 “grossly and desprate [sic] from [those of] similar cases.”                See

 Admin. Record Ex. 4, at 3-4.            As stated above, he also listed

 “14th” in the blank space provided in the form provided to him for

 his Petition for Writ of Certiorari.            Admin. Record Ex. 1, at 1.

 The lack of “federal constitutional analysis” here simply “does

 not suffice to carry the burden of demonstrating fair presentment

                                         6
Case 1:20-cv-00299-WES-LDA Document 12 Filed 03/01/21 Page 7 of 8 PageID #: 431



 of a federal claim.” Adelson, 131 F.3d at 263 (citations omitted).

 In making these brief references, he therefore deprived the state

 court   of   any    “opportunity   .   .   .   to   correct    .    .    .   [either]

 constitutional violation.”         Rose, 455 U.S. at 518 (citations and

 quotations omitted).

       Finally, as Hazard concedes that he did not raise his Sixth

 Amendment right to counsel claim in state court, he has failed to

 exhaust this claim.        See Pet. 13; see also 28 U.S.C. § 2254(c);

 Rose, 455 U.S. at 518.

       Accordingly,      Hazard   has   not     exhausted      his       state   court

 remedies, and thus his petition must be dismissed.

 III. Conclusion

       As the Petition fails for failure to exhaust, the Court does

 not reach the merits of Hazard’s claims.                   For the foregoing

 reasons, the Court GRANTS the State’s Motion to Dismiss, ECF No.

 6, and DENIES and DISMISSES Hazard’s Petition for Writ of Habeas

 Corpus, ECF No. 1.

                    RULING ON CERTIFICATE OF APPEALABILITY

       Pursuant to Rule 11(a) of the Rules Governing Section 2254

 Cases in the United States District Courts, this Court hereby finds

 that this case is not appropriate for the issuance of a certificate

 of appealability because Hazard has failed to make a substantial

 showing of the denial of a constitutional right as to any claim,

 as required by 28 U.S.C. § 2253(c)(2).              Moreover, the Court finds

                                        7
Case 1:20-cv-00299-WES-LDA Document 12 Filed 03/01/21 Page 8 of 8 PageID #: 432



 that jurists of reason would not “find it debatable whether [this

 Court] was correct in its procedural ruling.”          Slack v. McDaniel,

 529 U.S. 473, 484 (2000).

       Hazard is advised that any motion to reconsider this ruling

 will not extend the time to file a notice of appeal in this matter.

 See Rule 11(a), Rules Governing Section 2254 Proceedings.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: March 1, 2021




                                      8
